The Sentinel Funds Class A, Class B, Class C, Class D and Class S Supplement dated July 28, 2009 to the Prospectus dated March 31, 2009, as supplemented June 17, 2009 Mid Cap Value Fund The paragraph titled Mid Cap Value Fund under the heading Investment Advisors and Portfolio Managers- Portfolio Managers is deleted and replaced with the following: Michael A. Steinberg manages the Mid Cap Value Fund. Mr. Steinberg is the Managing Member, a portfolio manager and analyst at Steinberg, which he formed in 1982. He has managed or co-managed the Fund or its predecessor since its inception.
